Citation Nr: 1417550	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  06-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral leg disability, claimed as peripheral neuropathy.

2. Entitlement to service connection for bilateral foot disability, claimed as peripheral neuropathy and pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In February 2006, the RO denied service connection for peripheral neuropathy of the feet and legs.  In August 2008, the RO denied service connection for a bilateral foot disability.

In April 2010, the Board noted that while the issue of service connection for bilateral foot disorder was adjudicated separately from peripheral neuropathy of the lower extremities, the Board combined the issues of entitlement to service connection for a bilateral foot disorder and peripheral neuropathy, and made a separate issue of entitlement to service connection for bilateral leg disorder. In April 2010, May 2012, and August 2013 the Board remanded these issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule new VA examinations to ensure compliance with past remand directives.

In August 2013, the Board found that the VA examinations conducted pursuant to the May 2012 remand directives did not adequately address the Veteran's claimed bilateral foot or bilateral leg disabilities.  Specifically, the July 2012 VA examiner did not state whether the Veteran has pes planus and if so, whether it is related to service.  Regarding the bilateral leg disability, the July 2012 VA examiner did not determine whether the Veteran's neurological symptoms are related to a neurological disability resulting from service.  The Board observed that while a December 2012 VA examination report shows peripheral neuropathy is as likely as not related to diabetes, the examiner did not comment on an January 2006 VA examination report that found neuropathy inconsistent with diabetic peripheral neuropathy.  That examiner also did not comment on whether the Veteran had any neurological disability (restless leg syndrome, peripheral neuropathy, etc.) directly related to service including the in-service treatment noted in 1964 and 1965 and the symptoms disclosed at separation.  Accordingly, the Board found that the July and December 2012 VA examination reports were inadequate for rating purposes and ordered that new VA examinations be scheduled.

First, the Board ordered that a VA examination be scheduled to determine the nature and etiology of the Veteran's bilateral feet disabilities, to include whether the Veteran has pes planus.  The examiner was directed to determine if peripheral neuropathy of the feet, pes planus, or plantar fasciitis was present, and if so, to opine whether any condition had its onset during service or was otherwise related to service.  Second, the Board ordered that a VA neurological examination be scheduled to determine the nature and etiology of any bilateral neurological problems of the lower extremities.  The examiner was directed to indicate whether the Veteran had a restless leg syndrome disability; a peripheral neuropathy disability, other than and in addition to diabetic peripheral neuropathy; or any other neurological disability causing symptoms such as leg cramps.  If peripheral neuropathy of legs other than a diabetic peripheral neuropathy or restless leg syndrome was present, the examiner was to opine whether each diagnosed leg disability had its onset in service or is otherwise the result of a disease or injury incurred in service.

The Board asked both examiners to address the clinical significance of the Veteran's in-service treatment for right leg pain and muscle spasm in December 1964, treatment for pain in both feet in March 1965, and the leg cramps noted as due to prolonged standing and walking on the flight line in the August 1968 separation examination.

A VA examination of the feet was conducted in September 2013.  The examiner observed hammer toes on both feet.  An etiology opinion was not provided and the examiner did not indicate whether pes planus, plantar fasciitis, or peripheral neuropathy of the feet was present.  A VA examination to address the Veteran's peripheral neuropathy was scheduled for September 2013; however, based on the Veteran's indication that his condition had not changed since a December 2012 VA diabetes mellitus neuropathy examination, the examiner declined to perform another examination.  The examiner also failed to provide the requested opinions.

In November 2013, the examiner provided an addendum report which included an opinion regarding the etiology of the Veteran's hammer toes.  However, the examiner did not address the Veteran's peripheral neuropathy of the lower extremities or indicate whether the Veteran had pes planus, plantar fasciitis, or peripheral neuropathy of the feet.  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance with past remand directives.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA foot examination to determine the current nature and etiology of the current bilateral feet problems.  The claims file, which is located on VBMS, must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.  A complete rationale for any opinion offered must be provided.

The examiner must specifically determine if peripheral neuropathy of the feet, pes planus, or plantar fasciitis is present.  If the conditions have not been present during the pendency of the claim, the examiner must so state.

Based on the examination and review of the record, the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed foot disability (to include peripheral neuropathy of the feet, pes planus, or plantar fasciitis) had its onset in service or is otherwise the result of a disease or injury incurred in service. 

The examiner should address the clinical significance that the Veteran was treated for right leg pain and muscle spasm in December 1964; the Veteran was treated for pain in both feet in March 1965 and the separation examination in August 1968 noted leg cramps due to prolonged standing and walking on the flight line.

The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional. 

2. Provide the Veteran a VA neurological examination to determine the current nature and etiology of any current bilateral neurological problems, to specifically include whether the Veteran currently has a restless leg syndrome disability, peripheral neuropathy disability, other than and in addition to diabetic peripheral neuropathy, or any other neurological disability causing the Veteran's symptoms such as leg cramps.  The claims file, which is located on VBMS, must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.  A complete rationale for any opinion offered must be provided.

The examiner must specifically determine if peripheral neuropathy of legs, other than a diabetic peripheral neuropathy, or restless leg syndrome is present.  If the condition has not been present during the pendency of the claim, the examiner must so state.

Based on the examination and review of the record, the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed leg disability, to include peripheral neuropathy (other than diabetic peripheral neuropathy) or restless leg syndrome, had its onset in service or is otherwise the result of a disease or injury incurred in service. 

The examiner should address the clinical significance that the Veteran was treated for right leg pain and muscle spasm in December 1964; the Veteran was treated for pain in both feet in March 1965 and the separation examination in August 1968 noted leg cramps due to prolonged standing and walking on the flight line.

The examiner should also address the October 2006 VA examination findings that the Veteran's neurological symptoms were inconsistent with a diabetic complication.

The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.

3. Then, readjudicate the claims for service connection for a bilateral leg disability and service connection for a bilateral foot disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



